February 23, 1940. The opinion of the Court was delivered by
In the description of the tracts of land involved herein, except in a most general way, the points of the compass were ignored, and the boundaries carelessly and inadequately given. *Page 476 
It is true that if the plat is strictly followed, the only way that lands of General Land and Investment Company could be one of the northern boundaries of respondent's land would be for the dividing line to run as claimed by appellant, but from the careless manner in which the other boundaries of both tracts of land are given in the contracts of purchase, it is plausible that the Holman Bridge Road was overlooked and the lands of General Land and Investment Company across this road given as a northern boundary.
From a careful consideration of the record before us, we cannot say that the trial Judge was in error in his conclusions, and his decree, which will be reported, is therefore affirmed.
MR. CHIEF JUSTICE BONHAM, MESSRS. JUSTICES CARTER and FISHBURNE and MR. ACTING ASSOCIATE JUSTICE L.D. LIDE concur.